Citation Nr: 9923125	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for an 
eye disorder, hereditary retinal degeneration, has been 
presented.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from August 1964 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  

By way of history, the veteran's claim of entitlement to 
service connection for a bilateral eye disorder, 
characterized as retinal degeneration, was initially denied 
by rating decision dated May 19, 1966.  By rating decision 
dated in May 1996, the RO found that no new and material 
evidence sufficient to reopen the veteran's claim had been 
presented.  In a decision dated in August 1997, the Board 
denied reopening the veteran's claim.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a Memorandum Decision dated October 23, 1998, the Court 
vacated the August 1997 decision with respect to the Board's 
denial of reopening the veteran's claim, and remanded the 
case for further adjudication consistent with the Court's 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The veteran and his attorney have since been provided with 
notice of the above and an opportunity to respond with 
additional argument in support of the claim.


FINDINGS OF FACT

1.  In a rating decision dated in May 1966, the RO denied 
entitlement to service connection for a bilateral eye 
disorder, hereditary retinal degeneration, and notified the 
veteran of that determination; he did not appeal.

2.  The evidence received subsequent to the May 1966 rating 
decision is not new; is not competent; does not bear directly 
and substantially upon the specific matter under 
consideration; and/or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The May 1966 rating decision that denied entitlement to 
service connection for a bilateral eye disorder is final.  
38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. § 19.153 (1966) [38 C.F.R. § 20.1103 
(1998)].

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a bilateral eye disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Reports of medical examination and history dated in August 
1964, at the time of the veteran's induction into service, 
include notation that he wore glasses.  His uncorrected 
vision was 20/400 bilaterally, corrected to 20/40 in the 
right eye and 20/50 in the left eye; the diagnosis was 
refractive error.  Externally his eyes were evaluated as 
normal.  The report of medical examination includes a 
physical profile report, which is divided into six 
categories, with the "E" representing "eyes."  Para. 9-
3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 
1987).  See also Odiorne v. Principi, 3 Vet.App. 456, 457 
(1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  
The veteran was assigned a "2" under the "eyes" category.  
There is also a notation on the examination report that the 
veteran failed the "F-L test" pertaining to color vision.

A service medical record entry dated in August 1964 reflects 
that the veteran was referred to the eye clinic.  When he was 
seen in September 1964, the veteran complained of having had 
decreased visual acuity all his life and that he felt it was 
somewhat worse currently.  He gave a history of a sister who 
had poor vision that was not correctable with glasses.  
External examination was normal.  The examiner noted 
pigmentary "peppering" in both maculae, stated to be 
probable old choroiditis.  Corrected visual acuity was 20/40 
in the right eye and 20/50 in the left eye.  The diagnoses 
were evidence of old choroiditis in each eye (activity could 
not be determined), and compound myopic astigmatism.  The 
examiner indicated that the veteran should have repeat 
refractions taken at intervals of six months to one year to 
determine if his visual acuity was decreasing.  In November 
1964 the veteran was allowed to wear sunglasses in class 
pending the receipt of other lenses.  

A service medical record dated in May 1965 reflects that the 
veteran continued to have problems with poor visual acuity.  
Examination at that time revealed macular mottling with 
pigment dispersion and granularity without foveal reflex 
bilaterally.  The peripheral retinae had a gliotic sheen 
without atrophy.  Ocular motility was normal.  The impression 
was familial retinal degeneration with resulting 
uncorrectable visual acuity and impairment.  The examining 
physician recommended follow-up within four months to rule 
out progression.  A Physical Profile Record noted that the 
veteran had poor reading vision due to an inherited tendency, 
poor color vision and poor night vision; his physical profile 
for the eyes was listed as "3" on that report.  The veteran 
was restricted from duties requiring critical visual 
functions, color discrimination and duty requiring 
unsupervised activity in dim light.

A June 1965 report of Medical Board Proceeding includes a 
diagnosis of hereditary, familial degeneration of the 
retinae, with resulting moderate impairment of visual acuity, 
severe impairment of color vision and poor dark adaptation, 
bilaterally.  Corrected visual acuity was 20/40-3 in the 
right eye and 20/40-2 in the left eye.  Attached clinical 
abstracts include a positive family history:  The veteran 
reported that he had had problems since age six and further 
stated that his sister had severe visual defects not 
benefited by treatment.  The Medical Board found that the 
veteran's eye problems had existed prior to service, had 
originated in about 1950, and were not aggravated by service.  
The Medical Board concluded that the veteran's eye disorder 
was incapacitating and that it had not stabilized, and that 
he was thus unfit for continued medical service.  He was 
discharged based on his eye disability.  The June 1965 report 
of physical examination at separation showed right eye 
uncorrected vision of 20/300, correctable to 20/40-3, and 
left eye uncorrected vision of 20/400, correctable to 20/40-
2.  It was noted that the veteran had abnormal night vision 
by history.  Bilateral retinal degeneration was noted.  His 
physical profile for the eyes was listed as "4."

In March 1966, the RO received the veteran's initial claim 
for service connection for a bilateral eye disorder, based on 
aggravation.  By a rating decision dated in May 1966, the RO 
denied service connection for bilateral retinal degeneration 
characterized as a constitutional or developmental 
abnormality, not considered a disability under the law, and 
not considered to have been aggravated due to active military 
service.  The RO specified that the manifestation in service 
of the veteran's eye problems reflected no acceleration and 
was considered to be due to the inherent trait of the 
condition.  By a letter also dated in May 1966, the RO 
notified the veteran of that decision.  He did not appeal.

The veteran again sought service connection for his eye 
disability in November 1973.  In support of his claim he 
submitted additional medical evidence.  Received was a report 
of medical history and evaluation completed in July 1973 in 
connection with entrance into Loma Linda University, at which 
time the veteran complained of eye trouble.  The examining 
physician noted poor vision and that the peripheral field was 
employed.  Ophthalmoscopic examination revealed macular 
degeneration.  It was concluded that the veteran had no 
significant distant vision and unable to read anything except 
exceptionally large type.  Also received was a report of 
ophthalmologic examination dated in September 1973, which 
includes a notation of normal visual fields and external 
ocular status, with evidence of macular degeneration on the 
fundi.  The examiner concluded that the veteran had lost his 
central vision and that his visual prognosis was poor.  

By a letter dated in February 1974, the RO informed the 
veteran of the need for new and material evidence to reopen 
his claim and that, as the evidence submitted was not new and 
material, the claim remained in disallowed status.  

In February 1974, the RO received a letter from R.S., M.D., 
who reported having initially evaluated the veteran in 
October 1970, at which time his visual acuity was 20/70 
bilaterally.  Dr. R.S. stated that current examination 
revealed extensive macular degeneration that had progressed 
to a point where the veteran was considered permanently 
legally blind.

In January 1980, the veteran applied for pension, aid and 
attendance and housebound benefits based on his bilateral eye 
disability.  Attached was a statement dated in August 1979 
from M.H., M.D.  Dr. M.H. noted that the veteran was being 
seen for an annual examination as part of the Visual 
Impairment Service Program.  External examination was normal, 
but internal examination revealed pigment deposits involving 
the macular region of both eyes.  Visual acuity was 1/400, 
bilaterally uncorrectable with glasses.  The report notes 
that the veteran's visual impairment began in 1965 and that 
he was presently unable to read.  The conclusion was 
bilateral macular degeneration, cause not determined, with 
defective vision resulting.  By decision dated in March 1980, 
the RO granted an award of special monthly pension based on 
the need for regular aid and attendance due to bilateral 
macular degeneration, considered permanently and totally 
disabling.

In April 1996, the RO received correspondence in which the 
veteran expressed a desire to pursue a claim of entitlement 
to service connection for his eye problem; he asserted that 
his current diagnosis was retinitis pigmentosa in addition to 
macular degeneration.  He presented arguments to the effect 
that he had no eye problems other than the use of 
prescription eyeglasses for driving prior to service and then 
stated that during his off-duty time in the military he spent 
a lot of time in the intense sunlight.  He argued that such 
exposure caused or aggravated his eye problems.  

The claims file contains an opinion from the Acting Director 
of the VA Compensation and Pension Service, dated in October 
1996.  The veteran's claims 



file was reviewed in conjunction with two precedent opinions 
of the General Counsel of the VA, VAOPGCPREC 1-90 
(March 16, 1990) and VAOPGCPREC 82-90 (July 18, 1990), 
previously issued as VAOPGCPREC 1-85 (March 5, 1985).  The 
conclusion was that the available evidence did not indicate 
aggravation of the veteran's macular degeneration during 
service, or in the presumptive period following discharge.

Laws and Regulations Pertinent to Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1132 (West 1991), 38 C.F.R. §§ 3.303(c), 
 3.304(b) (1998).

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9., 
4.127 (1998); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).

VAOPGCPREC 1-90 (March 16, 1990) held that service connection 
may be established pursuant to 38 C.F.R. § 3.309(a) when a 
hereditary or familial disease first becomes manifest to a 
compensable degree within the presumptive period following 
discharge from service provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 (1998) are satisfied.  
Pertinent chronic diseases subject to presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 (1998) do not 
include any eye diseases.

VAOPGCPREC 67-90 (July 18, 1990) (a re-issue of General 
Counsel Opinion 
8-88 (September 29, 1988)) dealt with the question of whether 
a hereditary disease under 38 C.F.R. § 3.303(c) always rebuts 
the presumption of soundness found in 38 U.S.C.A. §§ 1111, 
1132.  In discussing the question, the VA General Counsel 
addressed retinitis pigmentosa, a condition accepted by 
competent medical authority as hereditary in origin.  The 
holding was that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).

In VAOPGCPREC 82-90 (July 18, 1990), the question presented 
was:  Under what circumstances, if any, may service-
connection be granted for disorders of congenital or 
developmental origin?  The opinion focused on the distinction 
between a disease and a defect and held that service-
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within 
the meaning of VA law and regulations.

VA regulations provide that a pre-existing injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).  38 C.F.R. § 3.306(b) (1998) provides 
that, as to veterans of wartime service, "[c]lear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation" during service.  It is 
the Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Initial Matters

The veteran's attorney has argued that, in light of the 
Court's decision to remand this case to the Board for further 
adjudication consistent with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), due process demands remand to the RO "to 
readjudicate the question of new and material evidence under 
the correct legal standard."  First, the Board notes that 
the Court's October 1998 Memorandum Decision sets out that 
the matter "must be returned to the Board for a 
determination of whether the evidence presented by the 
appellant by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  The Court, 
having considered the impact of Hodge, did not mandate remand 
to the RO for initial consideration of Hodge.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether an 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In instances where due 
process may be compromised and the veteran may be prejudiced, 
remand is necessary.  The RO, in this case, considered 
essentially the same question, that is, whether new and 
material evidence had been received in connection with the 
veteran's claim.  The Hodge holding, with respect to 
clarification of the standard used to determine materiality, 
is set out as being broader and more favorable to the veteran 
than the standard used by the RO in the past; the veteran's 
attorney concurs that the Hodge decision, and the precise 
language of 38 C.F.R. § 3.156 (1998) are more favorable.  
Thus, the Board herein gives greater consideration to the 
veteran's claim than the RO.  Such consideration is therefore 
not prejudicial to the veteran.  Moreover, in this case, the 
veteran and his attorney have been given notice of the 
Court's holding in Hodge v. West, and have been afforded 
ample opportunity to present evidence and argument in support 
of his claim with reference to the Hodge holding.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

New and Material Analysis

In a rating decision dated in May 1966, the RO denied 
entitlement to service connection for a bilateral eye 
disorder, hereditary retinal degeneration, and notified the 
veteran of that determination; he did not appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption does not apply in the adjudication 
that follows reopening.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

In this case, evidence submitted subsequent to the RO's final 
May 1966 decision includes statements from the veteran and 
private and VA medical evidence.  Also, since the issuance of 
the May 1966 decision, several relevant precedent opinions of 
the VA General Counsel have been issued.

In regard to the veteran's own statements, he has re-iterated 
his contention that his vision problems were aggravated by 
service.  Such recounting is merely repetitive and cumulative 
of the arguments presented in connection with his initial 
claim.  See Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
The veteran has also presented arguments with respect to an 
additional diagnosis, stating that he now has retinitis 
pigmentosa in addition to previously considered eye 
diagnoses.  However, the competent evidence of record is 
completely negative for any diagnosis of retinitis pigmentosa 
and the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions as to medical issues will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The veteran's assertions as to an 
independent eye diagnosis are therefore insufficient to 
reopen his claim.  To the extent that the veteran has further 
argued that his eye disorder did not pre-exist service, the 
Board again notes that he is not competent to establish that 
eye pathology did not exist prior to service; nor is he 
competent to provide an opinion as to the causation of any 
progression of his eye disorder.  In and of themselves, his 
statements are thus not new and material and not sufficient 
to reopen the claim.  See Espiritu, supra.  

In addition to the above the veteran and his representative 
have presented argument relevant to precedent opinions of the 
VA General Counsel issued subsequent to the RO's final 
decision in 1966.  The holdings of those opinions have been 
set out above.  As they are clearly new in that they did not 
exist at the time of the May 1966 rating decision, the 
question then becomes whether they are material.  The Court 
has in the past held that a change in law can itself 
constitute new and material evidence.  Akins v. Derwinski, 1 
Vet. App 228, 230 (1991).  In some circumstances a 
liberalizing law or regulation can serve as the basis for 
reopening a previously denied claim where such creates a new 
basis of entitlement to benefits.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994); 
but cf. Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998) 
(holding that a change in an evidentiary presumption does not 
constitute new and material evidence or a new basis for 
adjudication of the claim under Spencer).

In this case, there is no question that the opinions in 
question provided precedent to consider whether a 
hereditary/familial condition has undergone aggravation 
during service, warranting service connection on such basis.  
It must be noted, however, that although the RO, in its 
notice of the May 1966 rating decision, termed the veteran's 
disorder hereditary and not a disability under law, the 
rating decision considered whether the condition had been 
aggravated in service and found that it had not.  As the RO 
already applied the principal of aggravation and rejected it 
as a basis for the establishment of service connection, 
VAOPGCPREC 67-90 and 82-90 do not provide any new basis of 
entitlement to benefits for the veteran, in view of the 
particular facts of this case.  In its denial, the RO clearly 
considered the evidence of progression during service, the 
Medical Board Proceedings determining that no aggravation had 
occurred, and the veteran's own statements relevant to 
aggravation.  Had they not done so, VAOPGCPREC 67-90 and 82-
90, would provide a new basis of entitlement.  Here, however, 
the opinions merely lend support to the theory upon which the 
RO proceeded in May 1966.  

In any case, the General Counsel opinions in question set out 
that in order to obtain service connection for a pre-existing 
hereditary disease, there must be evidence of in-service 
aggravation.  Although "new" evidence, including competent 
medical evidence, has been added to the claims file, it is 
not material and not sufficient to reopen the veteran's 
claim.  

First, with respect to medical reports dated in July and 
September 1973; the letter from Dr. R.S., received in 
February 1974; and the statement dated in August 1979 from 
Dr. M.H., such merely confirm the fact that the veteran 
continues to have eye problems resulting in vision loss.  
Those reports do not speak to the basis for the denial of the 
veteran's claim.  That is, none of that evidence contains an 
opinion that the changes in the veteran's eye disorder during 
service were not due to natural progression, or that the 
veteran has any eye disorder of service origin.  The August 
1979 report of VA examination does include a notation that 
the veteran's visual problems began in 1965; however, that 
appears to be based on a history provided by the veteran and 
not on review of relevant records.  The Court has stated, 
"[a]n opinion based upon an inaccurate factual premise has 
no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence).

The additional medical evidence does show diagnoses of 
macular as opposed to retinal degeneration.  In Ashford v. 
Brown, the Court stated that "[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same; it is 'inextricably intertwined' with his 
previous claim for entitlement to service connection for a 
lung disorder."  10 Vet.App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet.App. 138, 142 (1994).  The May 1966 rating 
decision in essence denied the veteran service connection for 
a degenerative eye disorder, resulting in vision loss.  The 
additional medical evidence continues to identify an eye 
disability manifested by a loss of visual acuity caused by a 
degenerative process.  What the additional evidence does not 
contain is competent medical evidence or opinion that the 
veteran's in-service eye disorder did not pre-exist service 
as defined under relevant VA laws and regulations, see 
38 C.F.R. §§ 3.303(c), 3.304(b); VAOPGCPREC 1-90; VAOPGCPREC 
67-90; VAOPGCPREC 82-90, or that such was subjected to a 
superimposed injury or disease or that such progressed beyond 
the normal disease process as a result of military service.

The Board also notes the October 1996 opinion from the Acting 
Director of the VA Compensation and Pension Service, 
concluding that the available evidence did not indicate 
aggravation of the veteran's macular degeneration during 
service, or in the presumptive period following discharge.  
The Court has held that evidence unfavorable to the veteran's 
case may not "trigger a reopening" of the claim.  
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The Board notes the veteran's argument that his change in 
physical profile from an E2 to an E4 at service discharge is, 
in itself, sufficient evidence of aggravation.  The Board 
does not dispute the change in the assigned physical profile; 
however, that evidence was considered by the RO in the 
initial denial.  The veteran's remedy at that time was to 
appeal the decision.  As he did not, the Board is now 
restricted to an analysis of whether the additional evidence 
presents a basis for reopening the claim.  In May 1966, the 
RO considered all evidence then of record regarding the eye 
disorder, as well as the veteran's contention that his eye 
disorder had been aggravated in service.  To date, no 
additional, competent evidence, showing that the veteran's 
eye disorder was aggravated in service has been received.  
Moreover, the Board, in its August 1997 decision, denied the 
claim of clear and unmistakable error (CUE) in the May 1966 
decision.  See 38 C.F.R. § 3.105(a) (1998).  The Court upheld 
the Board's determination with respect to CUE.  

In sum, the evidence of record received subsequent to May 
1966 is in part not new, as it is merely cumulative and 
repetitive of prior argument and/or is not competent evidence 
of in-service incurrence or aggravation.  As such it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Absent submission of 
evidence both new and material to the question of whether the 
veteran's hereditary eye disorder was aggravated during 
service, or competent evidence of the service incurrence of 
some other eye disorder, his application to reopen his claim 
must be denied.  38 C.F.R. § 3.156(a).  Thus, the May 1966 
rating decision remains final.  38 U.S.C. § 4005(c) (1964) 
[38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999)]; 38 C.F.R. 
§ 19.153 (1966) [38 C.F.R. § 20.1103 (1998)].

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet.App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the veteran has neither submitted nor 
identified evidence sufficient to warrant reopening the 
claim.  


ORDER

The application to reopen a claim of entitlement to service 
connection for an eye disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

